—Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered May 1, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 to 10 years and 1 year, respectively, unanimously affirmed.
Defendant did not preserve his present challenges to the court’s ruling made pursuant to Batson v Kentucky (476 US 79), and we decline to review them in the interest of justice. Were we to review these claims, we would find the ruling to be proper. A fair reading of the record as a whole establishes that the court correctly withdrew its preliminary finding of prima facie racial discrimination and declined to rule on the ultimate issue of intentional discrimination (see, People v Ocasio, 253 AD2d 720, lv denied 92 NY2d 1036). “[A]s clearly no third-step determination was required, none was in fact ever rendered” (People v Durant, 250 AD2d 698, 699). Even were we to read the court’s observations concerning the adequacy of the prosecutor’s explanation for the peremptory challenge at issue as a “preliminary, third-step finding that the prosecutor had used one of [his] strikes improperly”, this “did not prohibit it from reconsidering its ruling upon a determination that no facts and circumstances sufficient to raise an inference of discrimination had been shown.” (Supra, at 699.)
The court’s partial closure of the courtroom during the testimony of the undercover officer, after considering a possible alternative and permitting the presence of defendant’s wife, the only person defense counsel expected to enter the courtroom, was a proper exercise of discretion. Since the court’s inquiry of the prosecutor, which produced specific geographical information as to the undercover officer’s continuing operations, was sufficient to establish a basis for the closure, the court was not required to conduct an inquiry of the undercover officer herself (compare, People v Tolentino, 90 NY2d 867). Moreover, no such inquiry was requested (see, People v Gross, 179 AD2d 138, 140, lv denied 80 NY2d 832).
Since defendant’s challenge to the court’s Allen charge (Allen *293v United States, 164 US 492) was on different grounds, his present claim that it obligated jurors favoring acquittal to articulate the bases for their doubts and thereby shifted the burden of proof (see, People v Antommarchi, 80 NY2d 247, 251-253) is unpreserved and we decline to review it in the interest of justice. We have considered and rejected defendant’s remaining challenges to the court’s Allen charge. Concur — Sullivan, P. J., Nardelli, Wallach, Lerner and Buckley, JJ.